UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 21, 2010 Date of Report (date of earliest event reported) EAST WEST BANCORP, INC. (Exact name of registrant as specified in its charter) Commission file number 000-24939 Delaware 95-4703316 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) os Robles Ave., 7th Floor, Pasadena, California 91101 (Address of principal executive offices including zip code) (626) 768-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR240.13e-(c)) East West Bancorp, Inc. Current Report of Form 8-K Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 21, 2010, the Board of Directors of East West Bancorp, Inc. (the “Company”) appointed Iris S. Chan and Paul H. Irving to its Board of Directors.Ms. Chan and Mr. Irving have not yet been named to any committees of the Board of Directors. The related press release is attached as Exhibit99.1, and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits Exhibit No. Description Press Release, dated April 22, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 27, 2010EAST WEST BANCORP, INC. By:/s/ Douglas P. Krause Douglas P. Krause, Esq. Executive Vice President and General Counsel EXHIBIT INDEX Exhibit No. Description Press Release, dated April 22, 2010
